Name: 77/505/EEC: Council Decision of 25 July 1977 setting up a Standing Committee on Zootechnics
 Type: Decision
 Subject Matter: natural and applied sciences;  EU institutions and European civil service;  agricultural activity
 Date Published: 1977-08-12

 Avis juridique important|31977D050577/505/EEC: Council Decision of 25 July 1977 setting up a Standing Committee on Zootechnics Official Journal L 206 , 12/08/1977 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 9 P. 0052 Greek special edition: Chapter 03 Volume 19 P. 0061 Swedish special edition: Chapter 3 Volume 9 P. 0052 Spanish special edition: Chapter 03 Volume 13 P. 0027 Portuguese special edition Chapter 03 Volume 13 P. 0027 COUNCIL DECISION of 25 July 1977 setting up a Standing Committee on Zootechnics (77/505/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas it is desirable that, for cases where the Council delegates powers to the Commission in the zootechnical field, a Committee should be set up, consisting of experts from the Member States, for the purpose of ensuring close cooperation between Member States and the Commission and of enabling the latter to consult experts; Whereas, furthermore, it is desirable that such cooperation should extend to all fields covered by Community rules on these matters ; whereas the said Committee should accordingly be empowered to consider any question relating to such fields, HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee on Zootechnics (hereinafter referred to as "the Committee") is hereby set up, consisting of representatives of the Member States with a representative of the Commission as Chairman. Article 2 The Committee shall carry out the duties delegated to it by provisions adopted by the Council in the zootechnical field, in the cases and on the conditions provided for therein. In addition, it may consider any other question arising in this field and referred to it by the Chairman either on his own initiative or at the request of a Member State. Article 3 The Committee shall adopt its own rules of procedure. Done at Brussels, 25 July 1977. For the Council The President H. SIMONET